ORDER

PER CURIAM.
Capital Quarries, Inc. (“Quarry”) appeals from the circuit court’s judgment affirming the Franklin County Board of Zoning Adjustment’s (“Board”) decision upholding the Franklin County Planning and Zoning Commission’s (“Commission”) grant of a conditional use permit to Quarry for the operation of a quarry.
*472Quarry appealed to Board and then to the Circuit Court, arguing that Commission had imposed invalid conditions in the conditional use permit. Quarry now appeals to our court, asserting that Board erred in affirming the conditional use permit in so far as it requires Quarry to reconstruct, maintain, and regulate the traffic speed on Dry Branch Creek Road.
We have reviewed the briefs of the parties and the record on appeal. We find no error and affirm. An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
The judgment of the trial court is affirmed pursuant to Rule 84.16(b).